Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 13-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadenau (WO 2018091110) (see provided machine translation).
As per claim 1, Nadenau teaches a method for adaptively managing events in a control room, comprising: receiving, from an input capturing device, an input relating to an event (Nadenau, page 2 lines 3-30: Sensors used as input devices provide inputs relating to events that are filtered and displayed for monitoring in a control room); determining a location information and a time information in response to the receipt of the input (Nadenau, page 4 lines 6-40: Sensor data includes meta data such as location and time that is used to filter the sensor data to determine and associate specific events); determining a pre-determined attribute of the input (Nadenau, page 5 lines 20-26 and page 5 line 48-page 6 line 32: Sensor data is also filtered according to pre-determined attributes, such as if the sensor data is for a fire), the pre-determined attribute determining at least a type of the event (Nadenau, page 5 lines 20-26 and page 5 line 48-page 6 line 32: The sensor data attributes are used to determine the type of event, such as a fire); and determining a presentation of the event in response to the determination of the location information, the time information and the pre-determined attribute of the input (Nadenau, page 4 lines 6-40, page, 5 lines 20-26, and page line 48-page 6 line 18: The display, or presentation, of events is based on the location, time, and attribute information form the sensor data).  
As per claim 2 (dependent on claim 1), Nadenau further teaches:
receiving, from a plurality of input capturing devices, a plurality of inputs, each of the plurality of inputs relating to at least one event; determining a plurality of location information and a plurality of time information in response to the receipt of the plurality of inputs, each of the plurality of location information and the plurality of time information corresponding to one of the plurality of the inputs; determining a plurality of pre-determined attributes of the plurality of inputs, each of the plurality of pre-determined attributes determining at least a type of the at least one event; and determining a plurality of presentation of the one or more events in response to the determination of the plurality of location information, the plurality of time information and the plurality of pre-determined attribute of the plurality of inputs (Nadenau, page 2 lines 3-30: As discussed in the consideration of claim 1, the sensor data filtering, analysis, and display are for a plurality of sensors and sensor data).  
As per claim 3 (dependent on claim 2), Nadenau further teaches:
wherein each of the plurality of location information has a corresponding at least one of a device location information, including a building information or a floor information, and wherein the step of determining location information in response to the receipt of the inputs comprises: grouping the plurality of location information into at least one group in accordance to its corresponding device location information (Nadenau, page 4 lines 23-31 and page 8 lines 7-15: Sensor data may be grouped according to location information of sensing devices; the location information may indicate floor information in a building).  
As per claim 4 (dependent on claim 2), Nadenau further teaches:
wherein each of the plurality of time information has a corresponding at least one of a date information, including a day information or an hour information, and wherein the step of determining time information in response to the receipt of the inputs comprises: grouping the plurality of time information into at least one group in accordance to its corresponding date information (Nadenau, page, 4 lines 32-40: Sensor data may be grouped corresponding to timing of events; thus sensor data is grouped for events happening at the same date and time).  
As per claim 5 (dependent on claim 2), Nadenau further teaches:
wherein each of the plurality of pre-determined attributes has a corresponding at least one of an alert information, including an event type information or a risk level information, and wherein the step of determining pre- determined attributes in response to the receipt of the inputs comprises: grouping the plurality of pre-determined attributes into at least one group in accordance to its corresponding alert information (Nadenau, page 3 line 43-page 4 line 2 and page 5 lines 20-26: Sensor data may be grouped corresponding to typ0e of event indicated through attributes; such as sensor data indicating a fire condition are grouped together to indicate fire for a specific area and alerts are provided regarding the fire).  
As per claim 9 (dependent on claim 5), Nadenau further teaches:
wherein the step of grouping the pre-determined attributes of the inputs comprises: identifying at least one of an image pattern from each of the plurality of inputs relating to the at least one event; determining if the identified image pattern matches at least one information that corresponds to a target pre-determined attribute information prior to grouping the pre- determined attribute of the input; wherein the method further comprises: 6Docket No. 3290000025US01 associating the identified image pattern with a pre-determined attribute information if the identified information does not match at least one information that corresponds to a target pre-determined attribute information (Nadenau, page 8 lines 40-46: Grouping sensor data based on attribute can include image processing to determine a target image pattern, such as identifying a suspicious person; this can also including assigning an attribute to a suspicious person not previously identified).  
As per claim 13, Nadenau teaches all the claim limitations as in the consideration of claim 2 above since the components of claim 13 are the apparatus for performing the method of claim 2. Nadenau further teaches the apparatus comprising: a memory in communication with a processor, the memory storing a computer program recorded therein, the computer program being executable by the processor to cause the apparatus at least to perform the method operations (Nadenau, page 2 lines 16-30: A computer program is executed to perform the method; thus, the computer program is stored on some sort of memory for access by some sort of processor to execute).
As per claim 14, Nadenau teaches the limitations of claim 13 and further limitations are met as in the consideration of claim 3 above.
As per claim 15, Nadenau teaches the limitations of claim 13 and further limitations are met as in the consideration of claim 4 above.
As per claim 16, Nadenau teaches the limitations of claim 13 and further limitations are met as in the consideration of claim 5 above.
As per claim 20, Nadenau teaches the limitations of claim 16 and further limitations are met as in the consideration of claim 9 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadenau in view of Teruma (JP 2007243342) (see provided machine translation).
As per claim 22 (dependent on claim 16), Nadenau does not disclose:
wherein the memory and the computer program is executed by the processor to cause the apparatus further to: identify at least one of an estimated number of a crowd information from each of the plurality of inputs relating to the at least one event; identify at least one of a density information of the crowd information from each of the plurality of inputs relating to the at least one event; identify at least one of a movement information of the crowd information from each of the plurality of inputs relating to the at least one event; determine at least one of a type of the crowd information based on the estimated number of a crowd information, a density information and a movement information prior to grouping the pre-determined attribute of the input.  
 However, in the same art of surveillance for alert conditions, Teruma, page 6 line 39-page 77 line 11, teaches that the sensor data can include data relating to congestion formation with number of people information, flow information, and congestion percentage information. This is used to determine a crowd, or congestion, alert type.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Nadenau’s image analysis for alert conditions, to include determination of congestion alert conditions, as taught by Teruma. The motivation is because congestion is a known danger condition that benefits from monitoring and alerting to enable intervention to correct the issue (Teruma, page 6 line 39-page 77 line 11).
Allowable Subject Matter
Claims 6-8, 12, 17-19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the calculating an event importance score based on a corresponding weightage allocated to each date information and recency values at a point it time, the event importance score relating to an indication of importance of the event and the recency value indicating how recent the inputs are received.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699